USCA4 Appeal: 21-1782      Doc: 22         Filed: 02/09/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1782


        ODELIS DEL CARMEN PINEDA-DE PORTILLO,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: January 28, 2022                                       Decided: February 9, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition dismissed by unpublished per curiam opinion.


        ON BRIEF: John J. Garzon, THE LAW OFFICE OF JOHN J. GARZON, Sunnyside, New
        York, for Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Anthony C.
        Payne, Assistant Director, Jessica D. Strokus, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1782      Doc: 22        Filed: 02/09/2022     Pg: 2 of 2




        PER CURIAM:

              Odelis Del Carmen Pineda-De Portillo, a native and citizen of El Salvador, petitions

        for review of an order of the Board of Immigration Appeals (Board) denying her motion

        for reconsideration. In her opening brief, Pineda-De Portillo does not address the Board's

        reasons for denying reconsideration. We therefore conclude that Pineda-De Portillo has

        abandoned any such claim on review. See Suarez-Valenzuela v. Holder, 714 F.3d 241,

        248-49 (4th Cir. 2013) (except in rare cases, failure to raise issue in opening brief

        constitutes abandonment of issue). Accordingly, because the Board’s order denying

        reconsideration is unchallenged, we dismiss the petition for review. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                         PETITION DISMISSED




                                                    2